DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is recited to depend from claim 15. For this reason, the scope of claim 15 is unclear. For the purpose of examination, it is assumed that claim 15 is intended to depend from claim 14. 
Claims 16-17 are rejected as depending from claim 15 and therefore incorporating the indefinite scope.
Claim 18 recites the limitation "the first parallel member" and “the second parallel member” in lines 4 and 6 of the claim respectively.  There is insufficient antecedent basis for this limitation in the claim, as the claim from which it depends does not include said parallel members. For the purpose of examination, it is assumed that claim 18 is intended to depend from claim 13, as claim 13 includes the parallel members as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan (US 10,202,786 B1) in view of Sargent (US 2020/0023510 A1) and Ziaylek (US 8,220,764 B2).
Regarding claim 1, Keegan discloses an equipment rack for securing an equipment to a vehicle (Abstract), comprising, a base container (102) including a base plate (201) and a back plate (202) attached perpendicularly to a first edge of the base plate, wherein the equipment rests upon the base plate (Fig. 7), at least one sidewall attached perpendicularly to at least a second edge of the base plate (203 or 204), wherein the base plate and the at least one sidewall form at least a partial container enclosure to retain the equipment upon the base plate (Fig. 7), an insert comprising a rear support wall (103) secured adjacently against the back plate of the base container (Fig. 1), wherein the insert is configured to selectively adjust a height of the insert above the base plate by displacing the rear support wall against the back plate (noting multiple apertures 206, 307 and 308), a fold over latch (104) of the insert retained at a position on the rear support wall opposite from the base plate, the fold over latch being rotatable between a locked position and an unlocked position (about hinge 306, Fig. 6), wherein the fold over latch restrains the equipment when in the locked position (Fig. 7).
Keegan discloses a support (106) as well as an attachment by way of an aperture (602) and also a series of apertures (315a-g) on the rear support wall for attaching accessories (Col. 14; Ll. 19-38), and further demonstrates aligning apertures for receiving fasteners to secure portions thereto. Keegan does not specifically disclose an extending arm that extends outward from the base container, the extending arm comprising a securing member which securely engages an extended component of the equipment.
Sargent teaches the ability to have an equipment rack including an extending arm (20) that extends outwardly from the body of the rack, the extending arm including a securing member which engages a component of equipment (Fig. 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Keegan and include an extending arm similar to that of Sargent in order to hold a portion of the equipment in order to allow said portion of equipment to be held securely and not able to flop around or end up in an unexpected place which might cause damage to it or a nearby object. It further would have been obvious to attach the arm by aligning an aperture thereof with an aperture of the rear wall using conventional fasteners as such a fastening configuration is a well-known attaching structure in the art.
Keegan does not specifically disclose the fold over latch being rotatable between a locked position and an unlocked position along a rotational axis parallel to the base plate or wherein the insert comprises a first hinge and a second hinge wherein the first and second hinges extend out from the rear support wall, the fold over latch having end portions that connect respectively with the first and second hinges of the insert to enable the fold over latch to be rotatable along the rotational axis.
Ziaylek teaches the ability to have an equipment rack including a fold over latch (44) being rotatable between a locked position and an unlocked position along a rotational axis (about 20) parallel to a base plate, wherein the insert comprises a first hinge and a second hinge (Fig. 7 noting the portions of wall that 20 are mounted to) wherein the first and second hinges extend out from a rear support wall (Fig. 7), the fold over latch having end portions (noting the outermost portions of 44) that connect respectively with the first and second hinges of the insert to enable the fold over latch to be rotatable along the rotational axis (defined by the central axis of 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Keegan and reconfigure the locking bar such that it rotates along an axis parallel to the base plate and rotates down over the top of the equipment to secure it to the rack because such a change would require a mere choice of one known fold over latch for another. Such a change would allow the fold over latch to be moved up and out of the way when unlocked (as shown by Ziaylek in Fig. 1) thereby preventing the fold over latch from getting on the way or swinging back in the way of the equipment as the user is trying to remove said equipment.
Regarding claim 2, modified Keegan discloses at least one fastener for engaging the equipment rack to a trailer (Abstract) of a vehicle (Col. 14; Ll. 30-38).
Regarding claim 3, modified Keegan discloses the rear support wall of the insert includes a first set and a second set of vertically aligned openings (307/308) respectively on a first side and an opposing second side of the rear support wall, the vertically aligned openings receive fasteners that engage circular openings on the back plate (206), such that the vertically aligned openings are optionally selected to adjust the height of the insert above the base plate.
Regarding claim 4, modified Keegan and specifically Ziaylek discloses the insert includes a first hinge and a second hinge (noting instances of 20) respectively comprising a first hinge plate and a second hinge plate (noting each instance of 15) which extend out from opposite sides of an inside surface of the rear support wall (Fig. 2), wherein the first and second hinge plates include respective first and second hinge plate openings (at 20 specifically) for each receiving fasteners for pivotally connecting the fold over latch to the insert.
Regarding claim 5, modified Keegan and specifically Ziaylek discloses the fold over latch comprises a first parallel member and a second parallel member (noting portions 18) which are parallel to each other and a transverse member (Fig. 4, noting the portion of 44 that connects the two parallel side portions) which transversely connects the first parallel member to the second parallel member, wherein the first and second parallel members include respective first and second parallel member openings (creating 20) that cooperate with the first and second hinge plate openings (Fig. 3) to receive the respective fasteners (Fig. 4), thereby defining first and second hinges for pivotally connecting the fold over latch to the insert such that the first parallel member, the second parallel member, the transverse member and the rear support wall form an aperture that fits over the equipment to restrain the equipment in place when in the locked position (Fig. 2). 
Regarding claim 6, modified Keegan and specifically Ziaylek discloses a locking opening (noting the openings formed by portions 26) formed between one of the parallel members of the fold over latch and the rear support wall (Fig. 3) when aligned in the locked position, wherein a locking mechanism (noting the extending portion of 19) is inserted into the locking opening (26) to retain the fold over latch in the locked position to prevent the equipment from being removed from the equipment rack.
Regarding claim 7, modified Keegan discloses one of a backpack, a landscaping equipment, a blower, a backpack blower, or a container (Fig. 7).
Regarding claim 8, modified Keegan discloses wherein the extending arm is connected to the rear support wall of the insert (noting the arm of Sargent connected conventionally to the device of Keegan would place it on the rear support wall of the insert).
Regarding claims 9-10, modified Keegan and specifically Sargent discloses the extending arm comprises a first end connected to the rear support wall and a second end extending outward from the rear support wall, wherein the second end of the extending arm including the securing member comprising a curved portion for receiving the extended component, the extended component of the equipment comprises a hose of a blower and wherein the curved portion is formed to receive the hose and hold the hose in an upright position to protect the hose from damage (Fig. 19).
Regarding claim 11, modified Keegan and specifically Sargent discloses the second end of the extending arm farther comprises a mounting structure to further secure the extending arm to a trailer of a vehicle (noting fasteners 150 are structurally capable of attaching to properly configured trailer portion).
Regarding claim 13, Keegan discloses an equipment rack for securing an equipment to a vehicle (Abstract), comprising, a base container (201) including a base plate and a back plate (215) attached perpendicularly to a first edge of the base plate (Fig. 1), wherein the equipment rests upon the base plate (Fig. 7), at least one sidewall (204/205/216b) attached perpendicularly to at least a second edge of the base plate (Fig. 1), wherein the base plate and the at least one sidewall form at least a partial container enclosure to retain the equipment upon the base plate (Fig. 7), an insert comprising a rear support wall (103) secured adjacently against the back plate of the base container (Fig. 3), wherein the insert is configured to selectively adjust a height of the insert above the base plate by displacing the rear support wall against the back plate (via 206, 308 and 307), a fold over latch (104) of the insert retained at a position on the rear support wall opposite from the base plate, the fold over latch being rotatable between a locked position and an unlocked position (Fig. 6), wherein the fold over latch restrains the equipment when in the locked position (Fig. 7).
Keegan discloses a support (106) does not specifically disclose an extending arm that extends outward from the base container, the extending arm comprising a securing member which securely engages an extended component of the equipment.
Sargent teaches the ability to have an equipment rack including an extending arm (20) that extends outwardly from the body of the rack, the extending arm including a securing member which engages a component of equipment (Fig. 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Keegan and include an extending arm similar to that of Sargent in order to hold a portion of the equipment in order to allow said portion of equipment to be held securely and not able to flop around or end up in an unexpected place which might cause damage to it or a nearby object.
Keegan does not specifically disclose the fold over latch being rotatable along a rotational axis parallel to the base plate, wherein the fold over latch further comprises a first parallel member and a second parallel member which are parallel to each other and a transverse member which transversely connects the first parallel member to the second parallel member, wherein the first parallel member, the second parallel member, the transverse member and the rear support wall form an aperture that fits over the equipment to secure it in place when in the locked position, or a first hinge and a second hinge wherein the first and second hinges extend out from the rear support wall, the fold over latch having end portions that connect respectively with the first and second hinges of the insert to enable the fold over latch to be rotatable along the rotational axis.
Ziaylek teaches the ability to have an equipment rack including a fold over latch (44) being rotatable between a locked position and an unlocked position along a rotational axis (about 20) parallel to a base plate, wherein the fold over latch further comprises a first parallel member and a second parallel member (noting portions 18) which are parallel to each other and a transverse member (Fig. 4, noting the portion of 44 that connects the two parallel side portions)  which transversely connects the first parallel member to the second parallel member, wherein the first parallel member, the second parallel member, the transverse member and the rear support wall form an aperture that fits over the equipment to secure it in place when in the locked position (Fig. 2), wherein the insert comprises a first hinge and a second hinge (Fig. 7 noting the portions of wall that 20 are mounted to) wherein the first and second hinges extend out from a rear support wall (Fig. 7), the fold over latch having end portions (noting the outermost portions of 44) that connect respectively with the first and second hinges of the insert to enable the fold over latch to be rotatable along the rotational axis (defined by the central axis of 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Keegan and reconfigure the locking bar such that it rotates along an axis parallel to the base plate and rotates down over the top of the equipment to secure it to the rack because such a change would require a mere choice of one known fold over latch for another. Such a change would allow the fold over latch to be moved up and out of the way when unlocked (as shown by Ziaylek in Fig. 1) thereby preventing the fold over latch from getting on the way or swinging back in the way of the equipment as the user is trying to remove said equipment.
Regarding claim 18, modified Keegan does not specifically disclose the first hinge further comprises a first hinge plate extending out from an inside surface of the rear support wall, and wherein the second hinge further comprises a second hinge plate extending out from the inside surface of the rear support wall, wherein the end portion of the first parallel member is received and retained between the first hinge plate and the portion of the first sidewall, and wherein the end portion of the second parallel member is received and retained between the second hinge plate and the portion of the second sidewall, as modified Keegan discloses the first and second parallel members attached to the first and second sidewalls whereby the hinge portions (20) are substantially cantilevered from said side walls.
Sargent further demonstrates a hinge structure where a portion (89) is retained between a first and second plates (90/92, Figs. 11 and 12) in order to support a hinge pin (94) on either side.
It would have been obvious to one having ordinary skill in the art to take the modified device of Keegan and include a pair of hinge plates extending from the back wall to interact with the inner portions of (20) and sandwich the parallel portions therebetween because such a change would result in a more robust hinge structure as the hinge pin portion would be supported on both ends.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan (US 10,202,786 B1) in view of Sargent (US 2020/0023510 A1) and Ziaylek (US 8,220,764 B2) as applied to claim 10 above and further in view of Dretzka et al. (US 2019/0008090 A1).
Regarding claim 12, modified Keegan does not specifically disclose the curved portion further comprises a band to secure the hose to the curved portion of the extending arm.
Dretzka teaches the ability to have an implement holder including a curved portion (223) and a band (229) to secure a portion of equipment to the curved portion of an extending arm (220).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Keegan and include a band on the curved part in order to positively secure objects within the curved part thereby helping to prevent said objects from becoming removed from the curved part accidently, as demonstrated by Dretzka (Paragraph 0040).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan (US 10,202,786 B1) in view of Sargent (US 2020/0023510 A1), Dretzka et al. (US 2019/0008090 A1) and Ziaylek (US 8,220,764 B2).
Regarding claim 14, Keegan discloses an equipment rack for securing an blower to a vehicle (Abstract), comprising, a base container (102) including a base plate (201) and a back plate (202) attached perpendicularly to a first edge of the base plate, wherein the equipment rests upon the base plate (Fig. 7), at least one sidewall attached perpendicularly to at least a second edge of the base plate (203 or 204), wherein the base plate and the at least one sidewall form at least a partial container enclosure to retain the equipment upon the base plate (Fig. 7), an insert comprising a rear support wall (103) secured adjacently against the back plate of the base container (Fig. 1), wherein the insert is configured to selectively adjust a height of the insert above the base plate by displacing the rear support wall against the back plate (noting multiple apertures 206, 307 and 308), a fold over latch (104) of the insert retained at a position on the rear support wall opposite from the base plate, the fold over latch being rotatable between a locked position and an unlocked position (about hinge 306, Fig. 6), wherein the fold over latch restrains the equipment when in the locked position (Fig. 7).
Keegan discloses a support (106) as well as an attachment by way of an aperture (602) and also a series of apertures (315a-g) on the rear support wall for attaching accessories (Col. 14; Ll. 19-38), and further demonstrates aligning apertures for receiving fasteners to secure portions thereto. Keegan does not specifically disclose an extending arm that extends outward from the base container, the extending arm comprising a securing member which securely engages an extended component of the equipment.
Sargent teaches the ability to have an equipment rack including an extending arm (20) that extends outwardly from the body of the rack, the extending arm including a securing member which engages a component of equipment (Fig. 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Keegan and include an extending arm similar to that of Sargent in order to hold a portion of the equipment in order to allow said portion of equipment to be held securely and not able to flop around or end up in an unexpected place which might cause damage to it or a nearby object. It further would have been obvious to attach the arm by aligning an aperture thereof with an aperture of the rear wall using conventional fasteners as such a fastening configuration is a well-known attaching structure in the art.
Keegan does not specifically disclose the curved portion further comprises a band to secure the hose to the curved portion.
Dretzka teaches the ability to have an implement holder including a curved portion (223) and a band (229) to secure a portion of equipment to the curved portion of an extending arm (220).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Keegan and include a band on the curved part in order to positively secure objects within the curved part thereby helping to prevent said objects from becoming removed from the curved part accidently, as demonstrated by Dretzka (Paragraph 0040).
Keegan does not specifically disclose the fold over latch being rotatable between a locked position and an unlocked position along a rotational axis parallel to the base plate.
Ziaylek teaches the ability to have an equipment rack including a fold over latch (44) being rotatable between a locked position and an unlocked position along a rotational axis (about 20) parallel to a base plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Keegan and reconfigure the locking bar such that it rotates along an axis parallel to the base plate and rotates down over the top of the equipment to secure it to the rack because such a change would require a mere choice of one known fold over latch for another. Such a change would allow the fold over latch to be moved up and out of the way when unlocked (as shown by Ziaylek in Fig. 1) thereby preventing the fold over latch from getting on the way or swinging back in the way of the equipment as the user is trying to remove said equipment.
Regarding claims 15-16. modified Keegan discloses the at least one opening of the rear support wall (315a-g) and the at least one corresponding opening each comprise a plurality of respective openings aligned in a horizontal manner along the rear support wall (Fig. 5), the at least one opening of the rear support wall is positioned along at least one of an upper half of the rear support wall or towards the top of the rear support wall (Fig. 5, 315a-g).
Regarding claim 17, modified Keegan discloses apertures receiving fasteners, but does not specifically disclose the fastener comprises a nut and bolt.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Keegan and of the known fasteners choose a nut and bolt because such a change would have required the mere choice of one known fastener over another and would have yielded predictable results.

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that amendments to independent claims 1 and 13 have overcome the combination of references. Applicant notes that the amended claim language includes hinges that rotate along a different axis from that of Keegan, and are vertically adjustable in a manner different from the non-adjustable structure of Ziaylek. Examiner notes that the rejection is intended to take the structure of Keegan and replace the upper device securing structure with that of Ziaylek. To this degree, the resulting device would have a first and second hinges that extend out from the rear support wall having an axis of rotation similar to that of the claims. It is noted that the overall structure of the device of Keegan is not intended to be replaced with the structure of Ziaylek, and to this degree the adjustability between the insert and the back plate of the base container of Keegan would remain. 
Applicant argues that the cited references fail to teach or disclose the structure of the extending arm, noting at least one opening in the rear support wall aligned with an opening at a first end of the extending arm. Examiner respectfully disagrees. Examiner notes that Keegan teaches the ability to have an accessory support portion including an aperture (602), as well as apertures 315a-g on the rear support wall noted as being capable of accepting fasteners and attaching accessories thereto. Sargent demonstrates the ability to include an extension arm. One having ordinary skill in the art would recognize the ability to take the device of Keegan and use the well known attachment method having aligned apertures of different portion and include a fastener therein, and take an extension arm similar to that of Sargent and attach it to one of the apertures 315a-g by said known fastening method. Specifically, one having ordinary skill in the art would recognize the ability to attach separate portions with aligned apertures and a fastener as an alternative to a clamp structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734